Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 9-10 have been amended in the response filed 11/22/2021.
Claims 3 and 5-8 remain in a previous presentation.
Claims 1-10 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-10 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-10, which is addressed below for 101 explanation purposes, recites: A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising:
determining, by a processor, a path length, the path length being a count of diseases; 
obtaining, by the processor, a plurality of first paths having the same length as the path length from a plurality of history data of a specific disease, the first path being composed of other diseases suffered with a disease ranking order based on ranking the other diseases according to time before suffering the specific disease;
obtaining, by the processor, a plurality of second paths positively related to the specific disease from the plurality of first paths in that a value of each of the plurality of second paths is greater than a threshold value;
filtering, by the processor, the plurality of second paths to obtain a plurality of third paths, and establishing, by the processor, a prediction model, based on a machine learning algorithm, according to the plurality of third paths; and
inputting, by the processor, a path to be predicted to the prediction model and outputting, by the processor according to the prediction model and the disease ranking order, a probability of suffering the specific disease for the path to be predicted, the path to be predicted being  composed of a plurality of diseases.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a path length amounts to managing human behavior/interactions between people because it amounts to following rules or instructions to predict and diagnose diseases. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Independent claim 10 contain nearly identical limitations, and is similarly rejected. Dependent claims 2-9, include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-3 merely define a type of data processed by the 

Step 2A of the Alice/Mayo Test - Prong Two
A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising:
determining, by a processor, a path length, the path length being a count of diseases; 
obtaining, by the processor, a plurality of first paths having the same length as the path length from a plurality of history data of a specific disease, the first path being composed of other diseases suffered with a disease ranking order based on ranking the other diseases according to time before suffering the specific disease;
obtaining, by the processor, a plurality of second paths positively related to the specific disease from the plurality of first paths in that a value of each of the plurality of second paths is greater than a threshold value;
filtering, by the processor, the plurality of second paths to obtain a plurality of third paths, and establishing, by the processor, a prediction model, based on a machine learning algorithm, according to the plurality of third paths; and
inputting, by the processor, a path to be predicted to the prediction model and outputting, by the processor according to the prediction model and the disease ranking order, a probability of suffering the specific disease for the path to be predicted, the path to be predicted being  composed of a plurality of diseases.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1-10 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “by a processor,” “based on a machine learning algorithm,” and “a prediction model” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., para. [0016] and paras. [0063] - [0064] of the Present Specification.
add insignificant extra-solution activity – for example, the recitation of “outputting, according to the prediction model and the disease ranking order, a probability of suffering the specific disease for the path to be predicted, the path to be predicted being  composed of a plurality of diseases,” which amount to insignificant application. See MPEP 2106.05(g).

Dependent Claims 2-9 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2-3 and 5-9 merely describe how the data is manipulated and only further limit the abstract idea. Claim(s) 4 and 5 also includes the additional element of “a machine learning algorithm” which amount to elements that have been recognized as well- understood, routine, and conventional activity in particular fields.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
add insignificant extra-solution activity – for example, the recitation of “outputting a probability of suffering the specific disease for the path to be predicted,” which amount to insignificant application. See MPEP 2106.05(g)
See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering and output)
The “processor,” “machine learning,” and “predictive models,” amount to elements that have been recognized as well- understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. (para. 0048) and U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. (para. 0078) disclosing the processor 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028 disclosing machine learning
U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025 disclose the predictive models
Independent claim 10 is similarly rejected because it either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. The limitations of a storage circuit, a plurality of modules, and a processor merely recite generic computer components. Dependent Claims 2-9 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims Claims 2, 4-9), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein,” feature of dependent Claim 3). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “machine learning” in Claims 4-5 are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that machine learning, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2008/0183454 to Barabasi at Para. 0041; and see U.S. Patent Publication No. 20190108915 to Spurlock at Para. 0053). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claims are not patent eligible.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 10, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0183454 to Barabasi, et al. (“Barabasi”) in view of U.S. Patent Publication No. 2016/0232324 to Liu, et al. (“Liu”) in further view of U.S. Patent Publication No. 2019/0108915 to Spurlock, et al. (“Spurlock”)

Regarding claim 1, Barabasi discloses: 
A disease suffering probability prediction method, applied to an electronic apparatus, the method comprising: (Barabasi, para. [0006]: a method of predicting a future disease)
determining, by a processor, (Barabasi, para. [0028]: the system can be computer implemented, meaning all steps would be performed by a computer processor) a path length, the path length being a count of diseases; (Barabasi, para. [0031]: the number and types of diseases entered as subject-specific disease history, and see Fig. 2 showing a count of diseases 1-6)
obtaining, by the processor, (Barabasi, para. [0028]: the computer) a plurality of first paths having the same length as the path length from a plurality of history data of a specific disease according to the path length (Barabasi, Fig. 2: persons 2 and 4 are both “Y” for disease 1 and “N” for disease 2, construed as a first path), the first path being composed of other diseases suffered (Barabasi, Fig. 2: disease 2 is another disease than disease 1) with a disease ranking order based on ranking the other diseases according to time before suffering the specific disease; (Barabasi, para. [0033]: the disease biomarker data include time information is relative to a date of diagnosis for a different disease)
obtaining, by the processor, (Barabasi, para. [0028]: the computer) a plurality of second paths positively related to the specific disease from the plurality of first paths (Barabasi, Fig. 2: diseases 5 and 6 are construed as a second path, and both patients 2 and 4 are “Y” for diseases 1 and 5) in that a value of each of the plurality of second paths is greater than a threshold value; (Barabasi, Fig. 2: the value of the second paths is 2, which can be a threshold)
inputting, by the processor, (Barabasi, para. [0028]: the computer) a path to be predicted to the prediction model (Barabasi, paras. [0026]: subject specific data is input to the disease prediction model) and outputting, by the processor according to the prediction model and the disease ranking order, a probability of suffering the specific disease for the path to be predicted (Barabasi, para. [0046]: a prediction is processed and output to a presentation module), the path to be predicted being composed of a plurality of diseases. (Barabasi, para. [0049]: results interface displays the predictions, which comprise the “diseases” predicted for the subject)

Liu further teaches that it is old and well known in the art of healthcare to include filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model, according to the plurality of third paths; and (Liu, para. [0063]: determining a most probable path, construed as a third path, of disease progression from a plurality of transition paths, including a second path, which requires filtering out less probable paths). The limitation of “by the processor” is taught by Barabasi reference at para. 0028. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Barabasi to include filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths, as taught by Liu, because Liu teaches that using historical disease progression data is beneficial to improving prediction of future disease diagnoses based on known disease progression data. (Liu, para. [0006]).
The combination of Barabasi and Liu discloses neural networks, (Barabasi, para. [0044]). However, the method of Barabasi and Liu do not explicitly recite, but Spurlock teaches that it is old and well known in the art of healthcare to generating a model based on a machine learning algorithm, (Spurlock, [0051]: using a machine learning algorithm to generate multiple models).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a model based on a machine learning algorithm, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
generating a plurality of variables corresponding to a plurality of patterns according to the plurality of second paths; (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data)
filtering the plurality of variables using a plurality of models (Barabasi, [0039]: optimization techniques are construed as models) to obtain a plurality of optimal variables from the plurality of variables; and (Barabasi, [0039]: removing members in the population who do not provide useful information for predicting diseases)
Liu further teaches that it is old and well known in the art of healthcare to include based on the plurality of optimal variables, generating the plurality of third paths corresponding to the plurality of optimal variables (Liu, para. [0063]: determining a most probable path, construed as a third path, based in part on initial structural and/or functional measurements, construed as optimal variables). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Barabasi to include based on the plurality of optimal variables, generating the plurality of third paths corresponding to the plurality of optimal variables, as taught by Liu, because Liu teaches that using historical disease progression data is beneficial to improving prediction of future disease diagnoses based on known disease progression data. (Liu, para. [0006]).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the plurality of patterns are related to permutation and combination of a position of a disease (Barabasi, [0005]: patterns such as the diagnosis of a disease occurring prior to the occurrence of other diseases, which includes the ordered position of a disease), an order of diseases (Barabasi, [0005]: patterns such as the diagnosis of a disease occurring prior to the occurrence of other diseases, which is the order in which they occur) and a count of diseases in each of the plurality of second paths. (Barabasi, [0035]: recognizing when two subjects have the same disease, which is a count of the shared diseases)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the step of filtering the plurality of variables using the plurality of models to obtain the plurality of optimal variables from the plurality of variables comprises:
determining the machine learning algorithm; (Barabasi, [0044]: the neural network model is construed as a machine learning algorithm)
determining a plurality of variable input patterns; and (Barabasi, [0044]: training data, construed as variable input patterns, is input to the neural network model)
The combination of Barabasi and Liu discloses neural networks, (Barabasi, para. [0044]). However, the method of Barabasi does not explicitly recite generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns (Spurlock, [0051]: using a machine learning algorithm to generate multiple models).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include wherein the step of generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns comprises: establishing a plurality of first models for the plurality of patterns respectively using the machine learning algorithm; and (Spurlock, [0051]: using a machine learning algorithm to generate multiple models)
establishing a second model for the plurality of patterns using the machine learning algorithm (Spurlock, [0051]: using a machine learning algorithm to generate multiple models, which would include a second model based on patterns, see para 0048).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the step of generating the plurality of models according to the determined machine learning algorithm and the plurality of variable input patterns comprises: establishing a plurality of first models for the plurality of patterns respectively using the machine learning algorithm; and establishing a second model for the plurality of patterns using the machine learning algorithm, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above, and further discloses:
wherein the step of filtering the plurality of variables using the plurality of models to obtain the plurality of optimal variables from the plurality of variables comprises: inputting the plurality of variables to the plurality of first models to (Barabasi, [0044]: training data, construed as variable input patterns, is input to the neural network model) obtain a first post-filtering variable output by each first model in the plurality of models (Barabasi, [0039]: members in the population who do not provide useful information for predicting diseases are removed from the input data), and performing a union operation on the first post-filtering variable output by each first model in the plurality of models to obtain a second post-filtering variable; (Barabasi, [0039]: the biomarker data associated with the population members who are not removed will be kept in the path, such as the paths shown in Fig. 2)
inputting the plurality of variables to the second model to obtain a third post-filtering variable; and (Spurlock, [0089]: using a machine learning algorithm to generate multiple models, which are combined or stacked)
performing a performance prediction on the second post-filtering variable and the third post-filtering variable respectively using a plurality of third models to select a variable having a better prediction accuracy rate from the second post-filtering variable and the third post-filtering variable as the plurality of optimal variables. (Spurlock, [0089]: the combined or stacked models are used to generate a final classifier, construed as an optimal variable)

Regarding claim 7, the combination discloses each of the limitations of claim 4 as discussed above.
Spurlock further teaches that it is old and well known in the art of healthcare that a medical record can include wherein the machine learning algorithm comprises a random forest algorithm and a Logistic regression algorithm. (Spurlock, [0015]: machine learning algorithms may include random forest and logistic regression).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the machine 

Regarding claim 8, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the step of generating the plurality of variables corresponding to the plurality of patterns according to the plurality of second paths comprises: generating the plurality of variables corresponding to the plurality of patterns according to the plurality of second paths and a comparison table. (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data. Fig. 2 shows the comparison table)

Regarding claim 9, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the step of restoring the plurality of optimal variables to the plurality of third paths corresponding to the plurality of optimal variables comprises: (Barabasi, Fig 2: variables such as BMI 2007, BMI 2008, etc., and see para. 0033 discussing obtaining biomarker data. Fig. 2 shows the comparison table)
Liu further teaches that it is old and well known in the art of healthcare to include based on the plurality of optimal variables, generating the plurality of third paths corresponding to the plurality of optimal variables according to the comparison table (Liu, para. [0063]: determining a most probable path, construed as a third path, based in part on initial structural and/or functional measurements, construed as optimal variables). Barabasi, Fig. 2 discloses the comparison table.


Regarding claim 10, Barabasi discloses: 
An electronic apparatus, (Barabasi, [0010]: a diagnoses-based disease prediction system) comprising:
a storage circuit, recording a plurality of modules; and (Barabasi, [0045]: diagnoses-based predictor includes prediction execution module, Time resolution module, and prediction presentation module)
determining a path length, the path length being a count of diseases; (Barabasi, para. [0031]: the number and types of diseases entered as subject-specific disease history, and see Fig. 2 showing a count of diseases 1-6)
obtaining a plurality of first paths having the same length as the path length from a plurality of history data of a specific disease according to the path length (Barabasi, Fig. 2: persons 2 and 4 are both “Y” for disease 1 and “N” for disease 2, construed as a first path), the first path being composed of other diseases suffered (Barabasi, Fig. 2: disease 2 is another disease than disease 1) with a disease ranking order based on ranking the other diseases according to time before suffering the specific disease; (Barabasi, para. [0033]: the disease biomarker data include time information is relative to a date of diagnosis for a different disease)
obtaining a plurality of second paths positively related to the specific disease from the plurality of first paths (Barabasi, Fig. 2: diseases 5 and 6 are construed as a second path, and both patients 2 and 4 are “Y” for diseases 1 and 5) in that a value of each of the plurality of second paths is greater than a threshold value; (Barabasi, Fig. 2: the value of the second paths is 2, which can be a threshold)
inputting a path to be predicted to the prediction model (Barabasi, paras. [0026]: subject specific data is input to the disease prediction model) and outputting, according to the prediction model and the disease ranking order, a probability of suffering the specific disease for the path to be predicted (Barabasi, para. [0046]: a prediction is processed and output to a presentation module), the path to be predicted being composed of a plurality of diseases. (Barabasi, para. [0049]: results interface displays the predictions, which comprise the “diseases” predicted for the subject)
The method of Barabasi discloses a disease path used in disease prediction, (Barabasi, Fig. 2). However, the method of Barabasi does not explicitly recite a processor, accessing and executing the plurality of modules to perform the following operation, filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according to the plurality of third paths.
Liu further teaches that it is old and well known in the art of healthcare to include a processor, accessing and executing the plurality of modules to perform the following operations; (Liu, para. [0050]: a processor that executes the disease modelling) filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model, according to the plurality of third paths (Liu, para. [0063]: determining a most probable path, construed as a third path, of disease progression from a plurality of transition paths, including a second path, which requires filtering out less probable paths).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Barabasi to include a processor, accessing and executing the plurality of modules to perform the following operation, filtering the plurality of second paths to obtain a plurality of third paths, and establishing a prediction model according 
The combination of Barabasi and Liu discloses neural networks, (Barabasi, para. [0044]). However, the method of Barabasi and Liu do not explicitly recite, but Spurlock teaches that it is old and well known in the art of healthcare to generating a model based on a machine learning algorithm, (Spurlock, [0051]: using a machine learning algorithm to generate multiple models).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include generating a model based on a machine learning algorithm, as taught by Spurlock, because Spurlock teaches that machine learning can be used to predict disease before symptoms arise. (Spurlock, Abstract).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 11/22/2021, with respect to the 35 USC § 112(b) rejection have been considered and are persuasive. 

Applicant’s arguments, filed on 11/22/2021, with respect to the 35 USC § 101 rejection have been considered but are not persuasive.
Applicant claims that the inclusion of a processor and machine learning algorithm means that the claims are not directed to an abstract idea. The limitations merely invoke a computer as a tool to perform the abstract idea.
Applicant claims that the claimed method brings an improvement to the technical field of disease suffering probability prediction. However, any improvement is to the abstract idea. Similarly, any additional features are merely further limit the abstract idea. 

with respect to the 35 USC § 103 rejection have been considered but are not persuasive. 
Applicant argues that Barabasi in view of Liu does not disclose:
obtaining, by the processor, a plurality of first paths to having the same length as the path length from a plurality of history data of a specific disease, 
the first path being composed of other diseases suffered with a disease ranking order based on ranking the other diseases according to time before suffering the specific disease, and
obtaining, by the processor, a plurality of second paths positively related to the specific disease from the plurality of first paths in that a value of each of the plurality of second paths is greater than a threshold value

The argument is not persuasive because Barabasi in Fig. 2 shows the path lengths as described in the present claims. These data are input to a prediction model (Barabasi, para. 0026) to output a disease prediction (Barabasi, paras. 0046 and 0049). 
For the reasons set forth in the 35 USC § 103 rejection above, the references cited in the rejection render amended claims 1-10 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2014/0141397 to Dunn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



	/Victoria P Augustine/                            Supervisory Patent Examiner, Art Unit 3686